EXAMINER’S AMENDMENT AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s Amendment (“E/A”) to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this E/A was given in a 2-7-22 voice message from Richard Chinn, Esq. in response to Examiner’s 2-4-22 interview with Cory Valley, Esq.  The application has been amended as follows:
Claims 5-12 are canceled.

Allowable Subject Matter
Claims 1-4 (the 8-26-20 claim set, as repeated in the 12-22-20 After Final claim set, the latter not containing any amendments from the 8-26-20 claim set as uncontrovertedly noted in the 1-11-21 Advisory Action) are allowable over the prior art only for the reasons detailed in the 11-19-21 PTAB decision in Appeal 2021-004565, and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via 


/DANIEL BERNS/ February 7, 2022
Primary Examiner
Art Unit 1736